Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/22/2022 has been entered. Claims 1-17 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome most of the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/20/2022.   
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "their" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, claim 4 recites the limitation “further comprising an antibody….or biological molecule or their fluorescent tagged versions…”. It is unclear if “their fluorescent tagged versions” is referred to the construct, the biological molecule, or each of the listed “antibody, antigen, oligopeptide, fusion protein, or biological molecule”.
Regarding claim 4, claim 4 recites “fluorescent tagged versions bound to the aluminum oxide substrate”. It is unclear which element is “bound to the aluminum oxide substrate”. Is only “fluorescent tagged versions” or the “biological molecule” bound? Or are all of the listed elements “bound”? The grouping is unclear.
Regarding claim 6, claim 6 recites “the chelate comprises an organic chelate”. Since claim 1 established that the chelate is a lanthanide, it is unclear if the lanthanide comprises an organic chelate or if the organic chelate is part of the lanthanide. 
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the chelate is selected from the group consisting of a metal, a transition metal, a lanthanide, and an actinide”, and the claim also recites “the chelate is a lanthanide” (claim 1) which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaponenko et al. (Gaponenko et al., “Room-temperature photoluminescence from porous anodic alumina films with embedded terbium and europium species”, Materials Letters, 2009, 63, 621-624).
Regarding claim 1, Gaponenko teaches a nano-structured aluminum oxide construct (abstract; Fig. 1), comprising: 
an aluminum oxide substrate (Fig. 1 and abstract teaches an alumina film, i.e. aluminum oxide substrate); 
a nano-pore formed in the aluminum oxide substrate (Fig. 1 shows a nano-pore formed in the alumina film, wherein the alumina film is interpreted as the ceramic film forming the nano-pore); and 
a chelate embedded in the aluminum oxide substrate (title teaches terbium and europium, chelates, embedded in the alumina film; Fig. 1 teaches terbium, i.e. chelate, embedded in the alumina film), wherein the chelate is a lanthanide (title and abstract teaches europium and terbium, which are lanthanides).
Regarding claim 2, Gaponenko further teaches the construct comprises a film (Fig. 1).
Regarding claim 3, Gaponenko further teaches wherein the construct comprises a membrane (Fig. 1 shows the alumina film, i.e. membrane).
Regarding claim 5, Gaponenko further teaches wherein the chelate is selected from the group consisting of a metal, a transition metal, a lanthanide, and an actinide (title and abstract teaches europium and terbium, which are lanthanides).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaponenko as applied to claim 1 above, and further in view of Wu et al. (US 20060228813 A1).
Regarding claim 4, while Gaponenko teaches that porous anodic alumina with lanthanide ions incorporated in the porous skeleton may be considered as potential light emitting material for applications for luminescent imaging (page 624, left column section 4), Gaponenko fails to teach the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.
Wu teaches an improved method for providing biomolecules on a metal oxide substrate (abstract), wherein the metal oxide substrate is a porous aluminum oxide substrate having through-going channels (paragraph [0018]). Wu teaches that microarrays comprising a metal oxide substrate loaded with biomolecules are known in the art and are useful for performing probe-based assays (paragraph [0002]), wherein metal oxide substrates are advantageous for their porous substrate, manufacture cost, chemical surface properties, accurate and reliable detection, and reduced background interference (paragraph [0003]). Wu teaches that to perform probe-based assays, a sample comprising an analyte is contacted to a metal oxide substrate having biomolecules immobilized thereon (paragraph [0081]), wherein biomolecules comprise oligonucleotides, polynucleotides, ribonucleotides, proteins, antibodies, antigens, peptides, oligo or polysaccharides, receptors, haptens and ligands (paragraph [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaponenko to incorporate the teachings of Wu to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate. Doing so would utilize known structures of aluminum oxide constructs in the art, as taught by Wu, which would have a reasonable expectation of successfully allowing for performing probe-based assays. Furthermore, one of ordinary skill in the art would be motivated to utilize the construct of Gaponenko in a probe-based assay, since Wu teaches aluminum oxide substrates are advantageous and useful for performing probe-based assays, and thus modify Gaponenko to provide the construct further comprising an antibody, antigen, oligopeptide, fusion protein, or biological molecule or their fluorescent tagged versions bound to the aluminum oxide substrate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gaponenko as applied to claim 1 above, and further in view Georges et al. (Georges, “Lanthanide-sensitized Luminescence and Applications to the Determination of Organic Analytes”, Analyst, December 1993, Vol 118)
Regarding claim 6, Gaponenko fails to teach wherein the chelate comprises an organic chelate.
Georges teaches a review of lanthanide luminescence and application (title; page 1481, right column, first full paragraph). Georges teaches a complex formed from a lanthanide and organic chelate, wherein the chelating groups enhances the stability of the chelate and efficiency of energy transfer to the lanthanide ions (page 1483, right column, section “Proteins”). Georges teaches a complex of a lanthanide and organic chelate enhances fluorescence (page 1483, right column, section “Tetracyclines”).
Since Georges teaches lanthanides for luminescent applications, similar to Gaponenko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaponenko to incorporate the teachings of Georges to provide the chelate comprises an organic chelate. Doing so would utilize known structures of lanthanide complexes in the art as taught by Georges, which would have a reasonable expectation of successfully improving luminescent properties of the overall construct.

Response to Arguments
Applicant’s arguments, see pages 11 , filed 08/22/2022, with respect to the rejections under 35 U.S.C. in view of Yamamoto have been fully considered and are persuasive.  The rejection of 05/20/2022 has been withdrawn. 
Applicant's arguments filed 08/22/2022, with respect to the rejections under 35 U.S.C.  102 in view of Gaponenko have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Gaponenko does not disclose embedding of the chelating agent in the substrate itself, the examiner respectfully disagrees.
Gaponenko teaches a chelate embedded in the aluminum oxide substrate (title teaches terbium and europium, chelates, embedded in the alumina film; Fig. 1 teaches terbium, i.e. chelate, embedded in the alumina film). Gaponenko teaches “alumina films with embedded terbium and europium species” (title), “alumina doped with lanthanides” (abstract), the anodic film was “doped with terbium ions” (page 622, left column, first paragraph). Thus, Gaponenko teaches the claimed limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Binnemans (Binnemans, “Lanthanide-Based Luminescent Hybrid Materials”, Chem. Rev., 2009, 109, 9, 4283-4374) teaches lanthanide based hybrid materials (title; introduction). Binnemans teaches that europium complexes of EDTA and NTA have been investigated within layers of an inorganic host (page 4325, left column, first full paragraph). Binnemans teaches embedding of europium doped spheres (page 4347, right column, first full paragraph). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/             Examiner, Art Unit 1798

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798